Citation Nr: 1221085	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include acne.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to an initial compensable disability rating for mild degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

In October 2003, the Veteran filed claims of entitlement to service connection for depression, acne, a back condition, and a right knee condition.  An April 2004 rating decision denied the Veteran's claims.  In April 2005, the Veteran submitted a notice of disagreement with these determinations, and timely perfected her appeal in March 2007.

In November 2009, these claims came before the Board.  At that time, the Board denied entitlement to service connection for a right knee disability and remanded the remaining claims to the Appeals Management Center (AMC) for additional evidentiary development, to include obtaining outstanding treatment records and scheduling the Veteran for VA compensation examinations.  In July 2011, these claims were returned to the Board.  Entitlement to service connection for a low back disorder was granted and the remaining claims of entitlement to service connection for acne and depression were again remanded to the AMC for further development, including additional VA compensation examinations.

A July 2011 rating decision implemented the Board's July 2011 determination granting service connection for a low back disorder, and assigned a noncompensable disability rating.  In August 2011, the Veteran submitted a notice of disagreement with this determination.  Since the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Recharacterization of Issue on Appeal

As noted above, the Veteran originally filed a claim of entitlement to service connection for depression.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with anxiety, dysthymic disorder, and mood disorder.  Although not claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

Referred Issue

The issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for a right knee disability been raised by the record (see notice of disagreement, August 4, 2011), but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Jurisdiction

The Board also notes that the Veteran has relocated to Fairfax, Virginia.  As such, jurisdiction of these claims should be directed to the appropriate RO.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

Acquired Psychiatric Disorder

Since the inception of the Veteran's claim in October 2003, the Veteran has maintained that she has suffered from psychiatric difficulties since her time in active duty service.  Specifically, the Veteran stated that in 1992, her husband was the subject of a court martial and trial for rape, of which he was subsequently convicted.  As a result of her husband's crime, the Veteran suffered from significant depression and low self-esteem, as well as being ostracized by the community on her military base.

In attempting to ascertain the likely nature and etiology of the Veteran's current psychiatric difficulties, VA afforded her a VA mental disorders compensation examination in August 2011.  At the time of the examination, the Veteran reported that she had recently ended psychiatric treatment in Fairfax, Virginia, due to her dissatisfaction with the psychiatrist.  It is unclear from the record whether this psychiatrist was employed by VA or in private practice, but regardless, these medical records have not been associated with the Veteran's VA claims file.  As such, the AMC must attempt to obtain any available treatment records from Fairfax, Virginia.

In addition to the aforementioned missing treatment records, the August 2011 VA examiner failed to address the psychiatric assessment, dated in May 1995 that diagnosed the Veteran with depression by history.  There is also a lack of discussion pertaining to continuity of psychiatric symptomatology since the Veteran's discharge from service to the present.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As explained above, the VA examination conducted in August 2011 is inadequate for rating purposes and an addendum must be obtained after any available missing treatment records are associated with the Veteran's VA claims file.
Skin Disorder

Review of the Veteran's service treatment records reveals that she was treated for acne on multiple occasions during her time in active duty service.  In a March 1992 dermatology consultation, the Veteran complained of dark scars on her face and back.  The dermatologist noted that these were acne scars, and noted the Veteran's statement that she had seen a dermatologist for mild to moderate acne since the age of 16.  The Veteran reported taking Tetracycline and Retin-A when she was younger, which would resolve her acne.  She also noted however, that if she did not have medical treatment for this condition, it would reappear within one year.  A February 1993 service treatment record indicated the Veteran continued to seek treatment for her acne, for which she was prescribed Retin-A.  According to the Veteran's May 1994 separation examination, her skin was normal at that time.  Subsequently however, the Veteran reported that she was still taking Retin-A for her acne.

While the above evidence suggests that the Veteran's acne pre-dated her military service, the evidence does not clearly establish this as fact.  For purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

In the Veteran's case, the evidence does not demonstrate that the Veteran's acne pre-existed her military service.  The Veteran's July 1989 service enlistment examination report did not list acne as a pre-existing condition and the Veteran's skin was noted to be normal.  Further, the Veteran herself indicated that she did not suffer from any skin diseases.  See Standard Form 88, Service Entrance Examination Report, July 5, 1989.  As such, acne was not a defect or disorder noted at the time of acceptance into the military.  Furthermore, the Veteran's March 1992 report of having acne since the age of 16 is not in and of itself sufficient to establish clearly and unmistakably that the Veteran had a pre-existing skin disorder.  In sum, the Board finds that there is insufficient evidence in this case to rebut the presumption of soundness.

VA afforded the Veteran a skin compensation examination in May 2010.  Without the benefit of the claims file, the Veteran was diagnosed with mild, superficial acne, dermatosis papulosa nigra, and hyperpigmentation of unknown etiology.  The VA examiner stated that there was very mild acne and patchy hyperpigmented tiny spots on the cheeks and "could be" from prior acne.  The VA examiner stated that the larger areas of hyperpigmentation on the forehead and lower cheeks/perioral area were not acne-related, nor were the benign dark brown papules on the cheeks.  The VA examiner concluded that she could not state, without resorting to speculation, whether the tiny hyperpigmented spots on the cheeks were related to acne, nor could she state whether the pigmentation was related to the acne the Veteran reported having on active duty.  See VA Skin Examination Report, May 18, 2010.

A subsequent VA examination addendum was added to the Veteran's VA claims file after the VA examiner had an opportunity to review the Veteran's claims file.  The VA examiner stated that her original report was unchanged after review of the claims file.  See VA Skin Examination Addendum Report, May 20, 2010.

The Veteran was afforded a second VA examination in August 2011.  At that time, the Veteran stated that when she entered service, her complexion was clear.  On reviewing the question, she mentioned that she did have some minimal monthly activity of acne before service.  Her treatment at the time of the examination consisted of over-the-counter medicines.  She last sought medical treatment for this condition in 2007.  Upon physical examination, the Veteran was noted to have very mild facial acneform dermatitis.  There were few closed comedones on the cheeks and one or two papules noted on the face.  She was clear over the upper anterior chest and over her upper back.  A minimal amount of scarring on the cheeks was also noted.  The VA examiner's impression was acne vulgaris.  With respect to etiology, the VA examiner noted that the Veteran had minimal acne prior to entering service, which was exacerbated during service.  It was further noted that "it would be mere speculation to state the acne vulgaris was a result of military service."  See VA Skin Examination Report, August 25, 2011.
Subsequent to a request for additional information, the August 2011 VA examiner stated that the Veteran's pre-existing acne did not increase beyond the natural progression of the disease during the Veteran's time in active duty service.  See VA Skin Examination Report Addendum, January 23, 2012.

The Board finds that both the May 2010 and August 2011, with respective addendum reports, are inadequate for rating purposes.  The Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the present case, it is not clear that all procurable and assembled data was fully considered at the time of the May 2010 and August 2011 VA examinations.  Neither VA examiner provided a rationale in support of the conclusions reached.  In accordance with the holding in Jones, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  It is further unclear whether either of the VA examiners are dermatologists.  

Additionally, the Board notes that the August 2011 VA examination report and subsequent January 2012 addendum indicated that the Veteran's acne pre-existed her military service.  As noted above, the Board has determined that the presumption of soundness attaches in this case, and thus, the August 2011 VA examiner has addressed the improper standard for establishing service connection.  Based on all of the above, the Board finds that the Veteran must be afforded a new VA skin examination.  See Barr, supra.

Low Back Disorder

As noted above, a July 2011 rating decision implemented the Board's July 2011 determination granting service connection for a low back disorder, and assigned a noncompensable disability rating.  In August 2011, the Veteran submitted a notice of disagreement with this determination.  Since the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the name and address of the psychiatrist from whom she sought treatment in Fairfax, Virginia.  It is unclear from the record whether this psychiatrist was employed by VA or in private practice, but regardless, these medical records have not been associated with the Veteran's VA claims file.  All efforts should be made to obtain these records and any response received should be memorialized in the Veteran's claims file.

2.  After obtaining any available additional psychiatric medical evidence, the AMC should obtain a medical opinion, from an appropriate expert, to determine the likely nature and etiology of the Veteran's current acquired psychiatric disabilities.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with drafting the requested medical opinion, and note this has been accomplished in the medical opinion report.  The VA examiner should specifically address the following:

(a)  State whether the Veteran currently suffers from any acquired psychiatric disabilities.

(b)  For each diagnosis rendered, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from this condition as a result of her time in active duty service.  In addressing this question for each diagnosis, the VA examiner should address the Veteran's service treatment records, the May 1995 psychiatric evaluation that diagnosed the Veteran with depression by history, the Veteran's continuing post-service psychiatric complaints and treatment and the Veteran's lay statements pertaining to continuity of symptomatology since her discharge from service.

If the VA examiner is unable to provide the requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the VA examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The VA examiner must discuss the reasons and bases relied upon in rendering any opinion.  A bare conclusion will be returned to the examiner for further information.

3.  The AMC should schedule the Veteran for a VA skin examination, with a dermatologist, to determine the likely nature and etiology of the Veteran's currently diagnosed acne.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the examination, and note this has been accomplished in the medical opinion report.  The VA examiner should specifically address the following:

(a)  State whether the Veteran currently suffers from acne, or any residuals thereof.

(b)  If so, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from acne, or the residuals thereof, as a result of her time in active duty service.  In doing so, the VA examiner should address the Veteran's service treatment records and the Veteran's lay statements pertaining to continuity of symptomatology since her discharge from service.

The VA examiner should also be made aware of the Board's finding that the Veteran entered into active duty service in sound condition, i.e. with no acne.  Thus, the medical opinion provided must only address whether the Veteran's current skin disability is the result of her time in active duty service.

If the VA examiner is unable to provide the requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the VA examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The VA examiner must discuss the reasons and bases relied upon in rendering any opinion.  A bare conclusion will be returned to the examiner for further information.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a skin disorder and an acquired psychiatric disorder should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

6.  The AMC is also requested to provide the Veteran with a statement of the case as to the issue of entitlement to an initial compensable disability rating for a low back disability.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



